THE COURT.
Action to quiet title to real property situated in Santa Clara County. The defendant Holback filed a disclaimer. The defendant Willis answered and appeals from a judgment in favor of the plaintiff. The points made on the appeal are that the findings are not supported by the evidence and that the judgment is against law.
The plaintiff's title rested upon a deed to her from the defendant Holback dated August 1, 1930, acknowledged March 3, 1931, and recorded March 7, 1931. The defendant Willis claimed an interest in the real estate by reason of a writ of attachment levied on said property on March 21, 1931, in an action brought by him against the defendant Holback. The issues were whether the deed to the plaintiff had been delivered, whether the plaintiff had paid a consideration for said deed, and whether the transfer was made to hinder, delay or defraud the defendant Willis.
[1] The court found in favor of the plaintiff on all the issues. The findings are supported by the evidence. The record presents a case of evidentiary conflict and no error of law appears.
  The judgment is affirmed. *Page 787